MEMORANDUM **
Juan Alberto Lizarraga Ramos and his two children, Bayrot Lizarraga Sandoval and Angela Concepcion Lizarraga Sandoval, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings, and dismissing their appeal from the Immigration Judge’s (“IJ”) order denying their motion for a continuance to allow them to apply for cancellation of removal. We review the denial of a continuance for abuse of discretion. See Baires v. INS, 856 F.2d 89, 91 (9th Cir.1988). We deny the petition for review.
Petitioners do not raise in their opening brief, and thereby waive, any challenge to the BIA’s denial of their motion to reopen based on ineffective assistance of counsel. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
The BIA did not abuse its discretion in determining that Petitioners failed to demonstrate that they were prejudiced by the IJ’s order denying their motion for a continuance, because the record does not provide any evidence of their claimed eligibility for cancellation of removal. See Colmenar v. INS, 210 F.3d 967, 972 (9th Cir.2000) (to demonstrate prejudice, petitioner must show that the IJ’s conduct potentially affected the outcome of the proceedings).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.